FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March BlackBerry Limited (Translation of registrant’s name into English) 2200 University Avenue East, Waterloo, Ontario, Canada N2K 0A7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENT INDEX Document Page No. 1. BLACKBERRY ANNOUNCES UPDATE ON SALE OF CANADIAN REAL ESTATE HOLDINGS 2. Document 1 NEWS RELEASE March 21, 2014 FOR IMMEDIATE RELEASE BLACKBERRY ANNOUNCES UPDATE ON SALE OF CANADIAN REAL ESTATE HOLDINGS Enters Sale Agreement as Part of Global Business Efficiency Program Waterloo, ON – BlackBerry® Limited (NASDAQ: BBRY; TSX: BB), a world leader in mobile communications, today announced that it has entered into an agreement pursuant to which it will sell the majority of its real estate holdings in Canada. The announced transaction is part of BlackBerry’s ongoing program to improve operational efficiencies, optimize resource usage and shift resources to support operations as the business continues to evolve. Under the terms of the agreement, BlackBerry will sell more than 3 million square feet of space as well as vacant lands. BlackBerry will also lease back a portion of the space. CBRE Limited served as an advisor to BlackBerry for this transaction. BlackBerry expects closing to occur in the first quarter of fiscal 2015. The transaction is subject to certain conditions, and the transaction may not be completed on the negotiated terms, or at all. Additional terms of the transaction will be announced once the principal conditions are satisfied or waived by the parties. “The successful sale of property in Canada will help us move toward our goal of continued operational efficiency,” said BlackBerry CEO and Executive Chair, John Chen. “As previously stated, BlackBerry remains committed to having a strong presence in Canada and we continue to consider Waterloo home to our global headquarters.” About BlackBerry A global leader in mobile communications, BlackBerry® revolutionized the mobile industry when it was introduced in 1999. Today, BlackBerry aims to inspire the success of our millions of customers around the world by continuously pushing the boundaries of mobile experiences. Founded in 1984 and based in Waterloo, Ontario, BlackBerry operates offices in North America, Europe, Asia Pacific and Latin America. The company trades under the ticker symbols "BB" on the Toronto Stock Exchange and "BBRY" on the NASDAQ. For more information, visit www.blackberry.com. Contacts: Media Relations Contact: BlackBerry Media Relations (519) 888-7465 x77273 mediarelations@blackberry.com ### Forward-looking statements in this news release are made pursuant to the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. When used herein, words such as "expect", "anticipate", "estimate", "may", "will", "should", "intend", "believe", and similar expressions, are intended to identify forward-looking statements. Forward-looking statements are based on estimates and assumptions made by BlackBerry Limited in light of its experience and its perception of historical trends, current conditions and expected future developments, as well as other factors that BlackBerry believes are appropriate in the circumstances. Many factors could cause BlackBerry's actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements, including those described in the "Risk Factors" section of BlackBerry's Annual Information Form, which is included in its Annual Report on Form 40-F (copies of which filings may be obtained at www.sedar.com or www.sec.gov). These factors should be considered carefully, and readers should not place undue reliance on BlackBerry's forward-looking statements. BlackBerry has no intention and undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. BlackBerry and related trademarks, names and logos are the property of BlackBerry Limited and are registered and/or used in the U.S. and countries around the world. All other marks are the property of their respective owners. BlackBerry is not responsible for any third-party products or services. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackBerry Limited (Registrant) Date: March 21,2014 By: /s/ James Yersh (Signature) James Yersh Chief Financial Officer
